UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: September 25, 2012 (Date of earliest event reported) BIORESTORATIVE THERAPIES, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-54402 91-1835664 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification Number) 555 Heritage Drive, Jupiter, Florida (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (561) 904-6070 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On September 25, 2012, BioRestorative Therapies, Inc. (the “Company”) issued a press release (the “Press Release”) announcing that Dr. Wayne Marasco has been appointed Chairman of the Company’s Scientific Advisory Board.A copy of the Press Release is furnished as Exhibit 99.1 hereto. The information in the Press Release is being furnished, not filed, pursuant to this Item 8.01.Accordingly, the information in the Press Release will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. The furnishing of the information in this Report is not intended to, and does not, constitute a determination or admission by the Company that the information in this Report is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the Company. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press Release, dated September 25, 2012, issued by BioRestorative Therapies, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIORESTORATIVE THERAPIES, INC. Dated: September 25, 2012 By: /s/Mark Weinreb Mark Weinreb Chief Executive Officer
